Title: Thomas Jefferson to William Mitchell, 12 May 1812
From: Jefferson, Thomas
To: Mitchell, William


          Sir Poplar Forest May. 12. 12. 
          I learnt some time ago thro’ mr Griffin the award of the arbitrators in the question between us referred to them, and I have now to ask the favor of you to furnish me with a state of our account for it’s final discharge. there was a small credit to be given me, as explained in my letter of Dec. 18. which you will be able to ascertain. being to leave this within a very few days, I will thank you if you can let me have the statement by the bearer or, at farthest by Saturday the 16th.Accept the assurance of my respects. 
          
            Th:
            Jefferson
        